Citation Nr: 0303238	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
mechanical low back pain, currently evaluated as 40 percent 
disabling, to include entitlement to an extraschedular 
evaluation.

2.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to service-connected low 
back condition.

3.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected low 
back condition.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from February 1984 to 
February 1986 and from April 1991 to January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, denied the 
above claims.  Although the November 2001 rating decision 
also addressed the proper ratings to be assigned to the 
veteran's service-connected cervical spine and left shoulder 
disorders, he did not disagree with those issues.

By his statements, the veteran has raised the issue of 
entitlement to an extraschedular disability rating pursuant 
to 38 C.F.R. § 3.321(b) for his low back disorder.  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  
Therefore, the claim before the Board has been 
recharacterized as shown above in order to include this 
issue.

The Board notes that although the veteran initially requested 
a hearing, he had an informal conference with a Decision 
Review Officer (DRO) at the RO in July 2002, and he withdrew 
his request for a formal hearing.  See M21-1, Part IV, 
Chapter 35.




FINDINGS OF FACT

1.  The veteran's service-connected back condition is 
manifested by subjective complaints of pain, muscle spasm, 
severe overall limitation of motion, pain on motion, and 
occasional flare-ups, resulting in no more than a moderate 
level of functional loss.

2.  The veteran does not have ankylosis of the lumbar spine 
or degenerative disc disease.

3.  The veteran's low back disorder does not present an 
exceptional or unusual disability picture.

4.  There is no medical evidence showing a possible 
relationship between the veteran's claimed bilateral knee and 
hip disorders and his service-connected low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for mechanical low back pain are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.40, 4.45, and 4.71a, Diagnostic Codes 5292 and 
5295 (2002).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
low back disorder.  38 C.F.R. § 3.321(b)(1) (2002).

3.  The veteran does not have bilateral knee or hip 
conditions as a result of his service-connected low back 
condition.  38 U.S.C.A. §§ 1110 and 1131 (West Supp. 2002); 
38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
supplemental statement of the case (SSOC), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claims.  Furthermore, in June 
2001, the RO sent a letter to the veteran explaining the VCAA 
and asking him to submit certain information.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The veteran was again notified of the provisions of 
the VCAA and the extent of the Department's duties, as well 
as his duties, in the September 2002 SSOC.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With respect to VA's duty to assist the veteran, all medical 
records referenced by the veteran have been obtained.  The 
veteran has not referenced any unobtained evidence that might 
aid his claims or that might be pertinent to his claims.  He 
has only reported receiving VA treatment, and those records 
were obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
2001 and 2002.  The VA examiners rendered opinions concerning 
the effect of the veteran's back condition on his functional 
abilities.  There is no objective evidence indicating that 
there has been a material change in the severity of his low 
back disorder since he was last examined.  There are no 
records suggesting an increase in disability has occurred as 
compared to the last VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  See also VAOPGCPREC 11-95 (the 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted).

With respect to the secondary service connection claims, the 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2002).  
On these claims, the veteran was provided a VA examination in 
2002.  The examiner reviewed the claims file and rendered 
opinions as to whether the claimed conditions were related to 
the service-connected low back disorder.  Further opinions 
are not needed in this case because there is sufficient 
medical evidence to decide the claims.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B. Legal Analysis

The Board has reviewed all the evidence of record, with an 
emphasis on the most recent evidence, to include, but not 
limited to:  the veteran's contentions; his service medical 
records; reports of VA examinations conducted between 1995 
and 2002; and records for VA outpatient treatment between 
2000 and 2002.  The Board will not discuss every piece of 
evidence in detail, but will summarize the evidence where 
appropriate with respect to each issue on appeal.

1. Increased schedular rating for low back disorder

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
However, where an increased rating is at issue, as in this 
case, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295-5292 as 40 percent disabled.  The diagnostic code 
applicable to limitation of lumbar spine motion is Diagnostic 
Code 5292, and a maximum 40 percent rating is warranted for 
severe limited motion.  Diagnostic Code 5295 provides a 
maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The veteran is already receiving the maximum evaluation 
available under Diagnostic Codes 5292 or 5295.  The medical 
evidence clearly shows that he has, overall, severe 
limitation of motion of the lumbar spine, especially with 
forward flexion.  Examinations have also been positive for 
muscle spasm.  Even with these limitations, the evidence 
shows no more than moderate functional loss.  The veteran 
does not have limited function with standing and walking.  
Motor strength remains normal.  There is no atrophy of the 
back musculature, which indicates that he continues to use 
these muscles in a normal fashion.  Despite his consistent 
complaints, no medical professional has indicated that his 
low back condition is of such severity as to prevent normal 
physical activity.  Regardless, he is rated for a marked 
level of limitation of motion of the lumbar spine, which 
results in a certain level of functional loss.   

Moreover, regulations concerning functional loss are not 
applicable to increase the rating where a disability is rated 
at the maximum level provided by the diagnostic code under 
which it is rated, as is the veteran's situation.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, because functional loss is already being 
compensated, and because the veteran is receiving the maximum 
schedular evaluation, an increased disability rating based on 
functional loss is not available.

The Board notes that the veteran cannot be assigned separate 
ratings under Diagnostic Codes 5292 and 5295.  That is 
because the criteria for a 40 percent rating under Diagnostic 
Code 5295 include marked limitation of motion - the same 
criteria for a 40 percent rating under Diagnostic Code 5292.  
He cannot be compensated twice for the same symptomatology, 
so one rating is appropriate.  38 C.F.R. § 4.14.

The Board will consider whether a higher rating can be 
granted under any other diagnostic code pertinent to a low 
back disorder.  

The veteran claims that he has degenerative joint disease of 
the lumbar spine.  He does not.  All lumbar spine x-rays show 
no degenerative joint or degenerative disc disease.  Since no 
degenerative disc disease (i.e., intervertebral disc 
syndrome) is shown, and the veteran has no symptomatology 
usually associated with such a condition (i.e., neurological 
findings), it would not be appropriate to rate his condition 
under Diagnostic Code 5293.  The Board notes that the rating 
criteria under Diagnostic Code 5293 were recently amended as 
of September 23, 2002, see 67 Fed. Reg. 54345-54349 (August 
22, 2002), but since the veteran's service-connected low back 
condition could not properly be evaluated under that code, it 
is not necessary to provide him notice of the regulatory 
changes.

The veteran's lumbar spine is not ankylosed.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citations omitted).  Since the veteran has 
motion of the lumbar spine, albeit limited, he does not have 
ankylosis.  Without ankylosis of the lumbar spine, the 
criteria for an increased disability rating under Diagnostic 
Codes 5286 or 5289 have not been met.

The only other code potentially applicable to spine disorders 
is Diagnostic Code 5285 for residuals of fracture of 
vertebra.  The veteran's service-connected back disorder 
cannot properly be rated under this code.  He did not incur 
fracture of vertebra during service.  There is no 
radiographic evidence of demonstrable deformity of a 
vertebral body.

In sum, the only diagnostic codes pertaining to spinal 
disorders that provide schedular ratings higher than 40 
percent do not apply to the veteran's service-connected 
disorder because he does not have those conditions.  
Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected low back condition.  The 
regulations establish disability ratings that are intended to 
compensate a veteran for average impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A.A. 
§ 1155.  The veteran has symptomatology indicative of 
functional loss and painful motion.  Although the Board 
sympathizes with the veteran's difficulties due to his low 
back disorder, the Board is constrained to abide by VA 
regulations.  The Secretary has determined that the maximum 
disability rating for limitation of motion of the lumbar 
spine or for a severe disability due to lumbosacral strain is 
40 percent, and this evaluation encompasses a level of 
compensation for persistent symptoms due to this disorder, 
any functional loss that would result from this disorder, and 
for any impairment in earning capacity due to these symptoms 
and functional loss.  Without ankylosis of the lumbar spine 
or intervertebral disc syndrome, or residuals of fracture of 
vertebra, he simply is not entitled to a schedular disability 
rating higher than 40 percent.  The veteran does not meet 
these criteria, and there is no reasonable doubt on this 
matter that could be resolved in his favor.  The Board has 
considered all potentially applicable diagnostic codes, as 
discussed above.

2.  Extraschedular evaluation for low back disorder

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's low 
back disorder has been raised by his statements.  He 
maintains that he is employed in a position that requires a 
certain amount of standing and walking, and that his service-
connected low back disorder interferes with his ability to 
perform these tasks.  Furthermore, as discussed above, the 
veteran is receiving the maximum schedular evaluation under 
Diagnostic Codes 5292 and 5295, yet he asserts that he is 
entitled to an increased rating.  A claim of entitlement to 
an extraschedular evaluation is implicit in his claim for an 
increase in such a circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO expressly considered whether an 
extraschedular rating is appropriate for the veteran's low 
back condition in the April 2002 statement of the case and 
provided notice to the veteran of the legal requirements for 
an extraschedular rating at that time.  While the Board does 
not have the authority to grant an extraschedular evaluation 
in the first instance, it is not precluded from reviewing an 
RO determination that referral is not warranted and 
confirming that decision.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell, 9 Vet. App. at 
339 (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or reach such a conclusion on its own) 
(emphasis added).  

The schedular evaluations for back disorders are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for a back disorder where specific 
objective criteria are met, such as ankylosis or disc 
disease.  The veteran does not meet the schedular criteria 
for a higher disability rating.  It does not appear that the 
veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  The veteran has not required any periods of 
hospitalization, and he has sought little outpatient 
treatment for this condition over the past few years.  
Essentially, he seeks treatment mostly for medication 
refills.  There is no evidence in the claims file to suggest 
marked interference with employment as a result of this 
condition that is in any way unusual or exceptional, such 
that the schedular criteria do not address it.  His symptoms 
consist of limitation of motion and painful motion, with 
additional limitation on flare-ups, and it is exactly these 
symptoms for which he is being compensated.  In other words, 
he does not have any symptoms from his low back disorder that 
are unusual or are different from those contemplated by the 
schedular criteria. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.

3.  Secondary service connection for bilateral knee/hip 
disabilities

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. 

It is unclear whether the veteran actually has any knee or 
hip disorders.  He claims he has arthritis of these joints, 
but x-rays have reportedly been normal other than minimal 
changes normally associated with the aging process.  The 
recent VA examination yielded no diagnosis to account for his 
complaints of knee and hip pain.  The veteran is competent to 
state that he experiences knee/hip symptoms such as pain and 
stiffness, and his statements are sufficient evidence of 
recurrent symptoms indicative of a disability.  He is not 
competent, however, to diagnose a medical disorder, 
especially one such as arthritis, which is based on abnormal 
radiographic findings.

Regardless, there is no medical evidence showing that a 
connection or relationship between the service-connected low 
back disorder and the claimed knee/hip disorders is 
plausible.  The 2002 VA examiner clearly stated that there 
was no relationship.  The veteran has never reported that a 
medical professional has concluded otherwise.  The veteran's 
contentions that he has knee/hip disorders as a result of his 
service-connected low back disorder is not probative evidence 
as to causation, since he does not possess the requisite 
education, training, or experience to offer a medical 
opinion.  In sum, the only evidence in support of the 
veteran's claims is his allegations that his service-
connected low back condition has caused bilateral knee and 
hip conditions.  The Board concludes that the evidence 
reflecting that no such relationship exists is more 
persuasive and of greater weight than his allegations.

For the above reasons, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for bilateral knee and hip disorders as 
secondary to the service-connected low back disorder.  
Therefore, the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  In this case, 
for the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the relationship between the 
veteran's service-connected low back condition and the 
claimed knee/hip disorders.


















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating higher than 40 percent for 
mechanical low back pain, to include entitlement to an 
extraschedular evaluation, is denied.

Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to service-connected low 
back condition, is denied.

Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected low 
back condition, is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

